Per Curiam.
The plaintiff in error brought an action against the County of Jackson to recover a stated sum for indexing certain -books kept in the clerk’s office of the county, wherein instruments were recorded. The court directed a verdict for the defendant and rendered judgment' thereon. Plaintiff took writ of error. No express contract with' the plaintiff was shown to have been made or ratified by the county commissioners with the plaintiff for the service alleged to have been rendered. The plaintiff’s own testimony fails to show a contract made by or for him with the county commissioners under statutory authority; and the county commissioners can bind the county only when and as authorized by law. The statute of 1893, Sec. -1833, Gen. Stats., under which the plaintiff seeks recovery, gives no authority for a quantum meruit payment, on the showing of service rendered by the plaintiff, he not being the clerk. -
Affirmed.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJ., concur.